Mr. Justice Breese delivered the opinion of the Court: The offer contained in appellant’s letter to appellee, when at Chatham, and appellee’s acceptance thereof, created a contract according to the terms contained in the letter. Those terms were, constant work for the ensuing winter at ten dollars per week. Appellee was bound by these terms to work for appellant through the winter, for ten dollars a week. He entered upon the service, and was discharged without any fault on his part, in about one month, and has failed to procure employment elsewhere, after making reasonable efforts in that direction. There was mutuality in the contract, and it has not been kept by appellant, and no reason given why he did not keep it. It would not have availed appellee to have objected at the time of his discharge. Appellant had determined on his course of action, and remonstrances by appellee would have been unavailing. He could not compel a specific performance, but the law gives him redress for the damages he has sustained, which were properly found by the court, there being sufficient evidence of the contract. We see no reason for reversing the judgment, and it will be affirmed. Judgment affirmed.